FILE COPY




                               Fourth Court of Appeals
                                     San Antonio, Texas
                                          August 26, 2020

                                       No. 04-20-00360-CV

                    IN THE INTEREST OF A.B.G., A.N.G., CHILDREN

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 19-467
                           Honorable Kelley Kimble, Judge Presiding


                                          ORDER
       A copy of appellant’s notice of appeal was filed in this court on July 16, 2020. On July
16, 2020, this court informed appellant in writing that (1) a filing fee of $205 and (2) an amended
notice of appeal were due no later than July 31, 2020. The filing fee has not been paid and our
record contains no evidence that appellant is excused by statute or rule from paying the filing
fee. See TEX. R. APP. P. 5, 20. Also, an amended notice of appeal has not been filed.

        It is therefore ORDERED that appellant show cause in writing no later than September
10, 2020 that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without
paying the filing fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant is also
ORDERED to file an amended notice of appeal no later than September 10, 2020.

       All other appellate deadlines are suspended pending the payment of the filing fee.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court